UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-51153 FEDFIRST FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) United States 25-1828028 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Donner at Sixth Street, Monessen, Pennsylvania (Address of principal executive offices) (Zip Code) (724) 684-6800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £ Accelerated filer £ Non-accelerated filer (Do not check if a smaller reporting company) £ Smaller reporting company T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No T As ofNovember 13, 2009, the issuer had 6,326,472 shares of common stock outstanding. FORM 10-Q INDEX Page PART I – FINANCIAL INFORMATION Item 1.Financial Statements. 1 Consolidated Statements of Financial Condition atSeptember 30, 2009(Unaudited) and December 31, 2008 1 Consolidated Statements of Operations (Unaudited) for theThree andNineMonths Ended September 30, 2009 and 2008 2 Consolidated Statements of Changes in Stockholders’ Equity and ComprehensiveIncome (Loss) for theNine Months EndedSeptember 30, 2009 and 2008 (Unaudited) 3 Consolidated Statements of Cash Flows for theNine Months Ended September
